Citation Nr: 1010930	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  96-50 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to an initial compensable evaluation for 
right rotator cuff tendonitis.

6.  Entitlement to an initial compensable evaluation for left 
rotator cuff tendonitis.

7.  Entitlement to an initial evaluation greater than 30 
percent for major depressive disorder.

8.  Entitlement to an initial compensable evaluation for 
hypertension.

9.  Entitlement to an initial evaluation greater than 10 
percent for left musculocutaneous nerve damage with sensory 
loss.

10.  Entitlement to service connection for 
hypercholesterolemia.

11.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to July 
1995, from December 2000 to November 2001, and from February 
2002 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) and two Board remands.  

In December 2009, the Veteran submitted additional evidence 
consisting of a private medical nexus opinion.  In February 
2010, the Veteran's representative provided a waiver of the 
Veteran's right to have the RO readjudicate his claims with 
the additional evidence.  See 38 C.F.R. § 20.1304(c) (2009).

The issues of entitlement to service connection for chest 
pain, entitlement to an initial compensable evaluation for 
right rotator cuff tendonitis, entitlement to an initial 
compensable evaluation for left rotator cuff tendonitis, 
entitlement to an initial evaluation greater than 30 percent 
for major depressive disorder, entitlement to an initial 
compensable evaluation for hypertension, entitlement to an 
initial evaluation greater than 10 percent for left 
musculocutaneous nerve damage with sensory loss, entitlement 
to service connection for hypercholesterolemia, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) are addressed in the remand portion of 
the decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.

In an October 2009 informal hearing presentation, the 
Veteran's representative raised the issue of entitlement to 
service connection for pes planus.  Also, in its August 2005 
and August 2007 remands, the Board referred the issues of 
entitlement to service connection for scars on the right 
thumb, entitlement to service connection for a left wrist 
disorder, entitlement to service connection for a psychiatric 
disorder, entitlement to service connection for a right hand 
disorder, and entitlement to service connection for tinnitus 
to the RO.  Last, in August 2005, the Veteran filed a claim 
for entitlement to service connection for posttraumatic 
stress disorder; in October 2006, he filed a claim for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right heel disorder due to VA medical 
treatment; and in December 2006, he filed a claim for 
entitlement to service connection for an eye disorder, to 
include as due to service-connected hypertension.  Because 
none of these issues have been adjudicated by the RO, the 
Board does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that a chronic 
headache disorder is related to active duty service.


2.  The evidence of record demonstrates that the Veteran's 
low back disorder is related to active duty service.

3.  The evidence of record demonstrates that the Veteran's 
residuals of a left ankle sprain is related to active duty 
service.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  Residuals of a left ankle sprain was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues involving the 
Veteran's claims for service connection for a chronic 
headache disorder, a low back disorder, and residuals of a 
left ankle sprain.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because 
the Board is taking action favorable to the Veteran by 
granting the issues at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49, 747 (1992).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that service connection is warranted for 
a chronic headache disorder, a low back disorder, and a left 
ankle disorder.  During his October 2004 hearing before the 
Board, the Veteran testified that he injured his back during 
service, and that he was treated for back pain during 
service.  With regard to his left ankle disorder, the Veteran 
reported that he injured his left ankle during boot camp in 
1992, and that he received treatment for his left ankle 
during service.  The Veteran also testified that he injured 
his head during service and that he had headaches since that 
time.  He stated that he had headaches two times per week, 
two to three times per day, and that they lasted for three to 
four hours.

The Veteran's service treatment records from his first period 
of active duty service reflect diagnoses of and treatment for 
a headache, a left ankle injury, and low back pain.  An 
October 1992 entrance examination reveals that the Veteran's 
spine, head, and lower extremities were normal.  Although the 
Veteran's feet were noted to be abnormal, this was due to a 
finding of mild asymptomatic pes planus, and did not indicate 
any left ankle disorder.  January 1993 treatment records note 
the Veteran's complaints of left ankle pain due to a left 
ankle inversion after he fell in a hole while running.  The 
report reflects that he had a history of ankle sprains to the 
left ankle.  X-rays of the left ankle were negative for 
abnormalities.  The diagnosis was first degree left ankle 
sprain.  February 1993 treatment records note that there was 
a possible fracture of the distal fibula.  X-rays from May 
1993 and June 1993 did not reveal any fractures; however, 
there was a minute spur on the weight-bearing portion of the 
calcaneus.  May 1993 treatment records note the Veteran's 
complaints of left ankle pain, that he was treated for a 
stress fracture during basic training, and that he had a 
history of left ankle sprain.  June 1993 and July 1993 
treatment records reflect the Veteran's continued complaints 
of and treatment for left ankle pain.  A June 1993 treatment 
record shows that an x-ray of the left ankle revealed an old 
fracture to the lateral malleolus and a calcaneal spur.  The 
diagnosis was chronic left ankle pain secondary to 
inframalleolar loose body.  Another June 1993 treatment 
record notes that the Veteran was wearing an ankle brace.  
The diagnosis was chronic left ankle pain, posttraumatic.  In 
June 1993, the Veteran underwent a Medical Board with regard 
to his left ankle disorder.  The diagnosis was left ankle 
inversion sprain with residual symptoms.  A July 1993 record 
indicates that there was a loose body in the left ankle.  The 
Veteran was directed not to run, march, or jump.  Another 
July 1993 treatment record reflects that the Veteran made no 
progress in left ankle rehabilitation, that he continually 
complained of left ankle symptoms, and that his left ankle 
pain was so bad that he was unable to train.  The physician 
recommended that the Veteran be separated from service due to 
his left ankle disorder.  The diagnosis was left ankle 
inversion strain with residual symptoms.  

A September 1994 service treatment record notes the Veteran's 
complaints of headaches and back pain with aching for three 
days.  The diagnoses were sinusitis, with upper back strain.  
In March 1994, the Veteran reported complaints of reinjuring 
his left ankle after slipping in the shower.  January 1994 x-
rays of the left ankle were negative.  The diagnosis was left 
ankle sprain and weakness.  A May 1995 service treatment 
record notes the Veteran's complaints of low back pain after 
he was involved in a forklift accident.  In July 1995, the 
Veteran was separated from active duty service following a 
March 1995 Medical Board and April 1995 Physical Evaluation 
Board for a right thumb disorder.  The remainder of the 
Veteran's service treatment records from his other active 
duty service are negative for complaints of or treatment for 
headaches, a left ankle disorder, or a low back disorder.

In May 1995, the Veteran filed the present claims seeking 
service connection for a low back disorder and a left ankle 
disorder.  

In October 1995, the Veteran underwent a VA spine 
examination.  On examination, range of motion revealed 
forward flexion to 92 degrees, extension to 30 degrees, left 
lateral flexion to 40 degrees, right lateral flexion to 38 
degrees, and right and left rotation to 32 degrees.  There 
was pain in the low back at the end of range of motion.  A 
leg raising test and a Patrick's test were negative, and 
there was no neurological deficit in the lower extremities.  
An x-ray of the lumbar spine was normal.  The VA examiner 
concluded that there was a history of mild low back syndrome, 
with functional range of motion.

In October 1995, the Veteran underwent a VA neurological 
examination.  The report notes the Veteran's complaints of 
headaches since boot camp.  He reported that the headaches 
occurred every day and were not associated with nausea, 
vomiting, or photophobia.  The Veteran also noted low back 
pain, which began during service in 1995 following an 
accident while driving a vehicle in a warehouse.  He reported 
low back pain when bending but denied radiation, associated 
numbness or tingling, and bowel or bladder complaints.  The 
Veteran also complained of left ankle pain, and noted that he 
twisted his left ankle during boot camp.  Computed tomography 
scans of the head and lumbar spine were within normal limits.  
The diagnoses were tension type headaches, lumbar sacral 
sprain related to the accident in 1995, and status post left 
ankle sprain. 

In April 1997, the Veteran underwent another VA spine 
examination.  The Veteran reported that he injured his back 
in 1995 during service, and that he was hospitalized for two 
days and treated with Motrin.  The report notes the Veteran's 
complaints of intermittent low back pain, especially with 
heavy lifting and wet weather.  Physical examination revealed 
normal ambulation without assistance, normal motor strength, 
and bilateral paraspinal tenderness on palpation at the 
thoracic and lumbar spine.  There was no fixed deformity.  
Range of motion revealed flexion to 80 degrees, extension to 
20 degrees, right and left lateral flexion to 45 degrees, and 
right and left rotation to 35 degrees.  There was pain on 
forward flexion and bilateral rotation.  An x-ray of the 
lumbar spine revealed straightening of the lumbar curve.  The 
diagnosis was mechanical chronic low back pain syndrome.

In April 1997, the Veteran underwent a VA feet examination.  
The report notes the Veteran's complaints of left ankle pain 
and a history of a twisting injury to the left ankle in 1992 
during service.  Physical examination revealed some 
tenderness on palpation below the left medial and lateral 
malleolar areas, no edema, and mildly flat feet, with 
calluses under the big toes, bilaterally.  The feet were 
mildly pronated.  Function and gait were within normal 
limits.  October 1996 x-rays of the left ankle were within 
normal limits.  An April 1997 x-ray of the left foot revealed 
a small calcaneal spur.

Post-service VA treatment records from March 1998 through May 
2008 reveal complaints of and treatment for low back pain, 
left ankle pain, and headaches.  In March 1998, the Veteran 
complained of left ankle pain secondary to a twisting motion 
at the joint to avoid stepping on a nail.  The Veteran was 
provided with a soft cast and a wrap.  The diagnosis was 
lateral ankle strain and sprain.  Another March 1998 
treatment record reflects the Veteran's continued complaints 
of left ankle pain after twisting his ankle to avoid a nail.  
The diagnosis was left lateral ankle strain or sprain.  A 
November 2005 x-ray of the feet showed left heel plantar 
fasciitis.  

A March 2007 VA treatment record reflects the Veteran's 
complaints of blurry vision accompanied by frontal headache 
and tearing.  The physician reported that the visual 
complaints were most likely due to an uncorrected mild 
astigmatism.  A May 2007 VA treatment record notes the 
Veteran's complaints of headache, blurry vision, and 
photophobia for three days.  Another May 2007 treatment 
record notes that the Veteran reported left eye burning and 
itching, left eye pain, left eye redness, worsening left eye 
vision, and worsening headache.  The physician reported that 
the Veteran developed left eye pain followed by headache and 
decreased vision in the left eye, which suggested a primary 
eye pathology.  A third May 2007 VA treatment record reflects 
a diagnosis of viral conjunctivitis.  

In September 2007, the Veteran complained of low back pain 
since an injury during service in 1995 which became worse 
over the prior two to three days.  The diagnosis was chronic 
low back pain second to trauma.  An October 2007 treatment 


record notes the Veteran's continued complaints of low back 
pain, and that he clearly had pain when rising out of a 
chair.  Another October 2007 treatment record reflects the 
Veteran's complaints of low back pain since a 1995 trauma 
during service, which was worsening in severity.  The 
diagnosis was low back pain consistent with herniation, given 
point tenderness.  An October 2007 x-ray of the lumbar spine 
revealed no acute fracture of malalignment.  November 2007 
treatment records note the Veteran's continued complaints of 
chronic low back pain and diagnoses of musculoskeletal low 
back pain.  The diagnosis was musculoskeletal low back pain.  

A November 2007 treatment record reflects the Veteran's 
complaints of headache, chills, and earaches.  

A January 2008 x-ray of the lumbar spine showed that there 
was lower lumbar facet atropathy and mild disc space 
narrowing at L5-S1.  There was no evidence of fracture or 
subluxation.  A January 2008 treatment record notes a 
diagnosis of lumbago.  A February 2008 magnetic resonance 
imaging scan of the lumbar spine was normal.  March 2008 
treatment records reflect the Veteran's continued complaints 
of low back pain, which was non-radiating.  The diagnosis was 
chronic low back pain and musculoskeletal low back pain.  
April 2008 treatment records reveal complaints and diagnoses 
of low back pain.  The Veteran underwent physical therapy and 
acupuncture.

In September 2009, K.C., M.D., the Veteran's treating VA 
physician, submitted two statements in support of the 
Veteran's claims.  In one statement, Dr. C. noted that the 
Veteran injured his left ankle during service in February 
1993, and that he was initially felt to have an avulsion 
fracture, but was later diagnosed with an ankle sprain.  Dr. 
C. further noted that the Veteran re-sprained his ankle in 
December 1993, and that due to the recurrent trauma to his 
ankle joint, he had chronic pain.  Dr. C. also reported that 
the Veteran was evaluated in September 1993 for headache and 
back pain after a traumatic event during service, and that he 
continued to have both headaches and persistent back pain.  
Dr. C. noted "[a]s these medical conditions first arose 
after an injuries [sic] he sustained while serving in the 
armed 


forces, please re-consider his entitlement to service 
connection for these issues."  In another statement dated in 
September 2009, Dr. C. opined that the Veteran's headaches, 
low back disorder, and residuals of a left ankle sprain were 
"[a]s likely as not due to the traumatic event encountered 
in service."  In support of the opinion, Dr. C. referred 
generally to the Veteran's records.

The Board finds that the evidence of record supports service 
connection for a chronic headache disorder, a low back 
disorder, and residuals of a left ankle sprain.  Since the 
Veteran filed his claim in May 1995, the evidence of record 
reflects diagnoses of mild low back syndrome, lumbar sacral 
sprain, mechanical low back pain syndrome, musculoskeletal 
low back pain, lumbago, tension type headaches, status post 
left ankle sprain, and lateral left ankle sprain or strain.  
Thus, there is evidence of current headache, low back, and 
left ankle disabilities.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation); McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that there is a current disability for VA 
purposes when a claimant has a disability at the time a claim 
is filed or during the pendency of that claim).  In addition, 
the Veteran's service treatment records from his first period 
of service reflect that he had low back pain and a left ankle 
injury during service.  Although the Veteran's service 
treatment records reflect only one diagnosis of headaches 
during service, the Veteran has provided competent and 
credible statements that he had headaches during service, 
which began after a vehicular accident during service.  The 
Veteran's service treatment records corroborate that he was 
involved in a forklift accident during service.  Although the 
records indicate that the Veteran was treated for headaches 
on one occasion, his statements are competent and credible 
evidence that he had headaches after the forklift accident 
during service.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-


70 (1994) (holding that a lay witness is competent to testify 
to that which the witness has actually observed and is within 
the realm of his personal knowledge).  Thus, the Veteran's 
lay testimony is competent and credible evidence that he had 
headaches during service following a forklift accident.

In addition, the medical evidence of record reflects that the 
Veteran's current chronic headache disorder, low back 
disorder, and residuals of a left ankle sprain are directly 
related to service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability).  In September 2009 statements, the 
Veteran's treating VA physician, Dr. C. opined that the 
Veteran's headache disorder, low back disorder, and left 
ankle disorder are directly related to his active duty 
service.  There are no other medical opinions of record which 
address the etiology of the Veteran's chronic headache 
disorder, low back disorder, or residuals of a left ankle 
sprain.  Thus, the only medical opinion of record states that 
the Veteran's current chronic headache disorder, low back 
disorder, and residuals of a left ankle disorder are related 
to his military service.  See Hickson, 12 Vet. App. at 253.  
In this, and in other cases, only independent medical 
evidence may be considered to support VA findings.  VA 
adjudicators may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, as the competent 
medical and lay evidence of record reflect that the Veteran's 
chronic headache disorder, low back disorder, and residuals 
of a left ankle sprain are related to his active duty 
service, service connection is warranted.


ORDER

Service connection for chronic tension headaches is granted.

Service connection for a low back disorder is granted.

Service connection for residuals of a left ankle sprain is 
granted.



REMAND

A review of the Veteran's claims file reveals that the issues 
of entitlement to an initial compensable evaluation for right 
rotator cuff tendonitis, entitlement to an initial 
compensable evaluation for left rotator cuff tendonitis, 
entitlement to an initial evaluation greater than 30 percent 
for major depressive disorder, entitlement to an initial 
compensable evaluation for hypertension, entitlement to an 
initial evaluation greater than 10 percent for left 
musculocutaneous nerve damage with sensory loss, entitlement 
to service connection for hypercholesterolemia, and 
entitlement to TDIU are not ready for appellate disposition, 
as remand is required for the issuance of a statement of the 
case.  When a notice of disagreement has been filed, the RO 
must issue a statement of the case.  Manlicon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) (noting that the filing of a 
notice of disagreement initiates the appeal process and 
requires VA to issue a statement of the case).  In an 
November 2006 rating decision, the RO granted service 
connection for right and left rotator cuff tendonditis and 
assigned a noncompensable evaluation to each; granted service 
connection for major depressive disorder and assigned a 30 
percent evaluation; granted service connection for 
hypertension and assigned a noncompensable evaluation; 
granted service connection for left musculocutaneous nerve 
damage with sensory loss and assigned a 10 percent 
evaluation; denied service connection for 
hypercholesterolemia; and denied entitlement to TDIU.  In 
December 2006, the Veteran filed a notice of disagreement 
with regard to these issues.  The claims file does not 
reflect that the RO has issued a statement of the case with 
regard to these issues.  Accordingly, remand is required.

Remand is also required for the Veteran's claim of 
entitlement to service connection for chest pain.  The claims 
file reflects that there is no nexus opinion of record that 
indicates whether the Veteran's current chest pain disorder, 
diagnosed as intercostal strain and pleuritic chest pain, is 
related to service.  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the United States Court of Appeals for Veterans 
Claims (Court) addressed the four elements that must be 
considered in determining whether a VA medical examination 
must be provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  McLendon, 20 Vet. App. 
at 83.  The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id.

Here, there is evidence of symptomatology in service and the 
Veteran has reported continued chest pain since service 
discharge.  During his October 2004 hearing before the Board, 
the Veteran indicated his belief that his current chest pain 
disorder was both directly related to service and also the 
result of his service-connected bronchitis.  However, the 
Veteran has not been afforded a VA examination specifically 
addressing whether there is a causal relationship between his 
current chest pain disorder and his military service or a 
service-connected disorder.  As such, one must be 
accomplished.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from VA and 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The Veteran must be afforded an 
appropriate VA examination to determine 
the existence and etiology of any chest 
pain disorder found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post-service medical 
records, the examiner must state whether 
any diagnosed chest pain disorder is 
related to the Veteran's active duty 
service or to a service-connected 
disorder, including bronchitis.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  Appropriate action, including the 
issuance of a statement of the case and 
the notification of the Veteran's 
appellate rights regarding the issues of 
entitlement to an initial compensable 
evaluation for right rotator cuff 
tendonitis, entitlement to an initial 
compensable evaluation for left rotator 
cuff tendonitis, entitlement to an initial 
evaluation greater than 30 percent for 
major depressive disorder, entitlement to 
an initial compensable evaluation for 
hypertension, entitlement to an initial 
evaluation greater than 10 percent for 
left musculocutaneous nerve damage with 
sensory loss, entitlement to service 
connection for hypercholesterolemia, and 
entitlement to TDIU, is necessary.  38 
C.F.R. § 19.26 (2009).  The Veteran and 
his representative are reminded that, to 
vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
to the November 2006 rating decision must 
be filed.  If the Veteran perfects an 
appeal as to any of these issues, the same 
should be returned to the Board for 
appellate review.

6.  Thereafter, the RO must then 
readjudicate the Veteran's claim for 
service connection for a chest pain 
disorder.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


